Citation Nr: 0031338	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-13 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Entitlement to service connection for chronic lumbar spine 
strain.

2. Entitlement to service connection for chronic right ankle 
weakness.

3. Entitlement to service connection for chronic left ankle 
weakness.

4. Entitlement to service connection for a right knee 
disability.

5. Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran had verified active military service from 
February 1972 to August 1972.  He has also reported that he 
served in the National Guard from 1986 to 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

The Board notes that the veteran's appeal to the Board 
included the issues of entitlement to service connection for 
cold weather injury to both hands and a left knee disability.  
However, prior to certification of these issues to the Board, 
the veteran withdrew his appeal concerning the issue of 
service connection for a left knee disability during his 
August 1997 personal hearing at the RO.  Accordingly the 
Board does not have jurisdiction over this issue.  38 C.F.R. 
§ 20.204 (2000) (a claimant can withdraw a substantive appeal 
at anytime prior to a Board decision on the claim).  
Thereafter, upon consideration of the veteran's hearing 
testimony as well as additional medical evidence, the RO 
granted service connection for frostbite of the hands by a 
January 1998 rating decision.  In view of the foregoing, the 
issue of cold weather injury to both hands has been resolved 
and is not on appeal before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).


REMAND

Service Connection:  The veteran's complete service medical 
records associated with his period of active duty as well as 
his period of service with the National Guard are not 
available for review.  Examination of the claims file 
reflects that the RO has made numerous unsuccessful attempts 
to obtain such records.  Specifically, the RO has requested 
records from the National Personnel Records Center (NPRC), 
Alaska Army National Guard, and Maine Army National Guard.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The law now provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
whenever VA, after making such reasonable efforts, is unable 
to obtain all of the relevant records sought, VA shall notify 
the claimant that VA is unable to obtain records with respect 
to the claim.  The notification must identify the records VA 
is unable to obtain; explain the efforts that VA made to 
obtain those records; and, describe any further action to be 
taken by VA with respect to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).

Pension:  The veteran contends, in essence, that he is 
entitled to nonservice-connected pension benefits.  
Specifically, he asserts that his current income level makes 
him eligible to receive pension benefits and he further 
argues that his level of disability is such as to make him 
unable to work.  

Pertinent law and regulations provide that a veteran who 
served in the active military service for 90 days or more 
during a period of war, who is permanently and totally 
disabled from non-service connected disability not the result 
of the veteran's own willful misconduct, is entitled to 
pension payable at the rate established by law.  38 U.S.C.A. 
§ 1521(a), (c), and (j).  The law provides that pension 
benefits may be granted to a veteran for nonservice-connected 
disabilities, if, inter alia, certain net worth requirements 
are met and the veteran does not have income in excess of the 
applicable maximum annual pension rate specified by the 
regulations.  38 C.F.R. §§ 3.3, 3.23.  In general, the 
veteran's income includes payments of any kind from any 
source during a 12-month annualization period.  38 C.F.R. § 
3.271(a).  There are certain excludable expenses from the 
veteran's countable income, to include unreimbursed medical 
expenses.  38 C.F.R. § 3.272(g).

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has rendered several decisions 
which impact significantly on claims for pension benefits.  
In Roberts v. Derwinski, 2 Vet. App. 387 (1992), the Court 
held that each disability in a pension case must be assigned 
a percentage rating and the RO should discuss the diagnostic 
codes which it utilized in reaching its decision.  In 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992), the Court 
held that the RO must address whether any of the veteran's 
disabilities are due to his willful misconduct and, if so, 
what is the impact of such a determination upon his claim for 
pension benefits.  In Brown v. Derwinski, 2 Vet. App. 444 
(1992), the Court held that a pension claim must be 
considered under both the "average person" standard, 
delineated in 38 U.S.C.A. § 1502(a) and 38 C.F.R. § 4.15, and 
the unemployability standards set forth in 38 C.F.R. §§ 
3.321, 4.17.  

In this regard, it is noted that a review of the record 
indicates that the veteran was afforded a VA examination in 
February 1999 to determine the nature and severity of his 
claimed disabilities.  At this examination, it was noted that 
the veteran was then unemployed.  Multiple diagnoses, include 
diabetes mellitus, were given.  However, neither the November 
1999 Hearing Officer decision nor the Supplemental Statement 
of the Case (SSOC) provided a rating for each diagnosed 
disability in accordance with the applicable schedular 
criteria.  The SSOC stated that the claim for pension 
benefits remained not well grounded.

Accordingly, the case is REMANDED to the RO for the following 
action:

1. The RO should request that the veteran 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record.  

2. The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  
The RO should once again request that 
the Army National Guard/Reserve 
unit(s) to which the veteran had been 
assigned and the NPRC (or any other 
appropriate organization) search for 
any additional service medical 
records.  The RO should request that 
the respondent state in writing 
whether it has searched all applicable 
secondary sources for such records.  
In the event that the records are 
unavailable, this should be noted in 
writing in the claims folder.  Again, 
to the extent that the veteran's 
assistance is needed in determining 
outfits, or other details for an 
informed request, his assistance 
should be requested.

3. The RO should request the veteran to 
provide any additional Army National 
Guard/Reserves medical records 
(included INACDUTRA and ACDUTRA) and 
active service medical records that he 
may possess.  

4. To the extent that there is an attempt 
to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should be informed of 
any negative results.  

5. The RO should request the veteran to 
provide up-to-date employment and 
income information.  He should be 
requested to state whether he has 
applied for or is currently receiving 
Social Security benefits.

6. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  
With regard to the claim for pension 
benefits, the RO should ensure that 
each disability is assigned a 
percentage rating.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with 
another SSOC.  The SSOC must contain 
notice of all relevant actions taken 
on the claim for benefits, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, to include a 
discussion of the diagnostic codes 
utilized in reaching a decision on his 
claim for pension benefits.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 8 -


